1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JOSE ENOIS MANZO
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:18-CR-00155 WBS
                                                 )
12        Plaintiff,                             )
                                                 )   MOTION TO EXONERATE BOND;
13                vs.                            )   ORDER (proposed)
                                                 )
14   JOSE ENOIS MANZO,                           )
                                                 )
15        Defendant.                             )   Judge: Hon. Allison Claire
                                                 )
16                                               )
17
18           Mr. Manzo asks the Court to enter an order exonerating the bond ordered on July 26,
19   2018, and returning his passport, in light of his surrender for service of sentence.
20           On July 26, 2018, the Court ordered Mr. Manzo released on a $25,000.00 unsecured bond
21   co-signed by his nephew. Doc. 3. Mr. Manzo also surrendered his U.S. passport. Doc. 6. Mr.
22   Manzo complied with all conditions of his bond. On September 16, 2019, Judge Shubb ordered
23   him to serve six months in custody. Doc. 35. Defense counsel has confirmed that Mr. Manzo
24   surrendered as ordered on December 3, 2019, and is presently incarcerated at Atwater USP.
25           AUSA Timothy Delgado advised defense counsel that the government does not object to
26   entry of an order exonerating bond and returning Mr. Manzo’s passport.
27   /////
28   /////

                                                      -1-
1           A proposed order follows.
2                                                 Respectfully Submitted,
3                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
4
5    Dated: December 10, 2019                     /s/ T. Zindel__________________
                                                  TIMOTHY ZINDEL
6                                                 Assistant Federal Defender
                                                  Attorney for JOSE MANZO
7
8
9                                               ORDER
10
11          Bond for Jose Manzo is exonerated. The Clerk of the Court shall return Mr. Manzo’s
12   passport to defense counsel so that he can return it to Mr. Manzo.
13          IT IS SO ORDERED.
14
15   Dated: December 10, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
